DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on May 2, 2022, claims 1, 8-10, 17 and 18 were amended, claims 4 and 13 were cancelled, and new claims 19 and 20 were added. Currently, claims 1-3, 5-12 and 14-20 are pending in this application.
Allowable Subject Matter
Claims 1-3, 5-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1 and 10, the most relevant reference, KR 20110068272 (KR’ 272, see also Patent Translate), fails to disclose or suggest an array substrate comprising grooves comprising a first groove and a second groove, wherein a depth of the first groove is greater than a depth of the second groove, and an extension depth of the extension part of the shield electrodes in the first groove is greater than that in the second groove.
As shown in Figs. 1a, 2c and 2d, KR’ 272 discloses grooves 111e are formed in the insulating layer 110, the grooves 111e are located between the electrode main part 112b (shielding electrode) and the pixel electrodes 112a, the extension part 112b extends into the grooves 111e, and at least a part of a vertical projection of the extension part on a plane of the data lines 108d is located on an outside of the data lines 108d;
wherein the grooves 111e include a first groove and a second groove, the first groove is correspondingly defined between the first data line 108d and the first pixel electrode 112a, and the second groove 111e is one of the grooves other than the first groove 111e.
However, KR’ 272 does not disclose a depth of the first groove is greater than a depth of the second groove, and an extension depth of the extension part of the shield electrodes in the first groove is greater than that in the second groove.
Re claim 19, the most relevant reference, KR 20110068272 (KR’ 272, see also Patent Translate) and JP 2002250937 (JP’ 937, see also Patent Translate), fail to disclose or suggest a display panel comprising an array substrate in which the blue pixel electrode and an adjacent second data line have the second horizontal distance D2 therebetween and the first horizontal distance D1 is greater than the second horizontal distance D2.
At first, as shown in Figs. 1 and 2, KR’ 272 discloses a display panel comprising an array substrate (lines 38-52), wherein the array substrate comprises:
a base 100 (Fig. 2a);
a plurality of data lines 108d disposed on the base 100 (Fig. 2b);
an insulating layer 110 disposed on the data lines 108d (Fig. 2c);
a plurality of pixel electrodes 112a disposed on the insulating layer 110 (Figs. 1a and 2d); and
a plurality of shield electrodes 112b disposed in a same layer as the pixel electrodes 112a (Fig. 2d) (lines 68-77);
wherein one of the shield electrodes 112b is located between two adjacent pixel electrodes 112a and disposed corresponding to one of the data lines 108d, the shield electrodes 112b comprise an electrode main part (between two shielding holes 111e) and an extension part (within the shielding holes 111e), the electrode main part is located between adjacent pixel electrodes 112a, and the extension part extends from the electrode main part in a direction toward the adjacent pixel electrodes 112a (Figs. 1a and 1b); and
wherein grooves 111e are formed in the insulating layer 110, the grooves 111e are located between the electrode main part and the pixel electrodes 112a, the extension part extends into the groove 111e, and at least a part of a vertical projection of the extension part on a plane of the data lines 108d is located on an outside of the data lines 108d (Figs. 1a, 2c and 2d);
wherein, as shown in Fig. 1a of KR’ 272, plurality of data lines 108d include a first data line and a second data line; the plurality of pixel electrodes 112a are arranged connecting to the plurality of data lines; the data lines 108d and the pixel electrodes 112a are alternately arranged.
Further, as shown in Fig. 5, JP’ 937 discloses a display panel comprising an array substrate, 
wherein plurality of data lines 18 include a first data line 18c and a second data line 18b; the plurality of pixel electrodes 4 are arranged connecting to the plurality of data lines 18; the data lines 18 and the pixel electrodes 4 are alternately arranged, the plurality of pixel electrodes 4 include a blue pixel electrode B and a non-blue pixel electrode G or R;
wherein the non-blue pixel electrode is a red pixel electrode R or a green pixel electrode G;
the plurality of data lines 18 further include a plurality of third data lines 18a, the second data line 18b is electrically connected to (one of the red pixel electrode or) the green pixel electrode G, and the third data lines 18a are electrically connected to the other red pixel electrode (or green pixel electrode);
wherein the first data line 18c is electrically connected to the blue pixel electrode B; the blue pixel electrode B and the first data line 18c electrically connected thereto have a first horizontal distance D1 (10c or DL(B)) therebetween; the non-blue pixel electrode G and an adjacent data line 18c have a second horizontal distance D2 (11b or DR(G)) therebetween; the blue pixel electrode B and an adjacent second data line 18a have a third horizontal distance D3 (11c or DR(B)) [0045).
However, JP’ 937 only discloses that D1 is greater than D3 (DL(B) > DR(B)).  JP’ 937 does not suggest the blue pixel electrode and an adjacent second data line have the second horizontal distance D2 therebetween and the first horizontal distance D1 is greater than the second horizontal distance D2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        May 7, 2022